Barnard, P. J. (dissenting.)
On the 12th of May, 1892, the plaintiffs sold and delivered to the defendant goods of the value of $441.96. On the- 13th of May, 1892, they sold in addition goods of the value of $27.35. On the 17th of May, 1892, they sold to defendant goods of the value of $34; and on the 24th of May, 1892, an additional amount of $11.90; in all $515.21.
The defendant at the time of the first purchase stated that he was worth $800 in cash and he was to pay half on delivery of the goods and the balance in thirty days.
Defendant had a place of business in Hudson, N. Y., and the goods were at once delivered to him upon their purchase. The defendant did not pay the half cash, and upon being written to by plaintiff replied by letter that he was worth $800. Ho payment was made and on the 13th of June, 1892, the plaintiffs sent one Boyce to Hudson to collect the bill. He found the clerk in the store, who told him that defendant had gone to Albany in the morning and was going from there to Poughkeepsie, where the plaintiffs did business. He did not go there, but the plaintiffs heard that he was in Fishkill, Dutchess county. They sent a cleric there and the defendant’s wife and mother know nothing of hie whereabouts. The cashier of the bank in Hudson informed Boice *549that on the 11th of June, 1892, the defendant drew out his balance within a few cents, which was $700. The deposit had been there a month. The proof was hearsay as to the drawing out the bank deposit, but the evidence falls within the principle recognized in Buell v. Van Camp, 119 N. Y., 160; 28 St. Rep., 947. The facts stated show a fraudulent contraction of the debt and concealment by the debtor to avoid service of process.
The order should be reversed, with costs and disbursements.
Order affirmed, with ten dollars costs and disbursements.